 In the Matter of PACKARD MOTOR CAR COMPANYandFOREMAN'S Asso-CIATION OF AMERIOACase No. 7-R-1884.-Decided March26, 1945Mr. David Karasick,for the Board.Bodman, Longley, Bogle, Middleton, and Armstrong,byM. LouisF. Dahling,of Detroit, Mich., andBeaumont, Smith, and Harris,byMr. Percy Donovan,of Detroit, Mich., for the Company.Mr. Walter M. Nelson,of Detroit, Mich., for the Association.Mr. Seymour J. Spelmaw,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,herein called the Association, alleging that a question affecting com-mercehad arisen concerning the representation of employees ofPackard Motor Car Company, Detroit, Michigan, herein called theCompany, the National Labor Relations Board provided for an ap-priate hearing upon due notice before Samuel H. Jaffee, Trial Ex-aminer,Said hearing' was held at Detroit, Michigan, on December18 through 22 and December 26 through 29, 1944, and on January3 and 4, 1945. The Company and the Association appeared andparticipated, and were afforded full opportunity to be heard, to ex-amineand cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner referred to the Board forruling a motion of the Company to dismiss the petition.For reasonsstated hereinafter, the motion is hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. In view of the importance of the questionraised in the case, the Board permitted the parties and numerousother employer and union groups to appear and participate in anoral argument before the Board in Washington, D. C., on February27,'1945, and to file briefs which have been given careful consider-ation.61 N. L.R. B., No. 3.4 PACKARD MOTOR CAR COMPANYrjUpon the entire' record in the case, the Board makes the follow-ing :FINDINGS OF FAUr1.THE BUSINESSOF THE COMPANYPackard Motor Car Company is a Michigan corporation with itsprincipal office and place of business in Detroit, Michigan.Prior to1941, the Company was engaged at its Detroit plants in the manufac-ture and sale of automobiles.Since 1941 the Company's manufac-turing facilitieshave been converted to the manufacture ofmunitions for Army and Navy Ordnance and the Company is at thepresent time engaged almost entirely in war production.The Com-pany annually purchases raw materials valued in excess of $5,000,000of which 50 percent is obtained from sources outside the State ofMichigan and is shipped to the Company's plants located in the Stateof Michigan.The Company's annual sales of finished products ex-ceed $5,000,000, of which 90 percent represents sales of such productsshipped from the Detroit, Michigan, plants of the Company to pointsoutside the State of Michigan.Upon the basis of these facts, we find that the Company is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman'sAssociation of America is an unaffiliatedlabor organiza-tionadmitting to membership supervisory employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn a letter dated November 25, 1944, the Association advised theCompany that its Chapter 5 represented a majority of the Company'sforemen and requested a conference for the purpose of initiating nego-tiations for a signed agreement.The Company stipulated at thehearing that it received the letter in due course of mail and that it hasmade no reply.The Company stated further that it never intended torecognize and bargain with the Association.The Company moved to dismiss the petition on the, ground that theforemen sought to be represented by the Association are not "em-ployees" within the meaning of the National Labor Relations Act. Insupport of its motion, the Company contends that (1) foremen are"employers" within the meaning of the Act, since that term is definedin Section 2 (2) as including "any person acting in the interest of anemployer directly or indirectly"; (2) the language of the Act, as wellas itslegislative history, indicates that Congress intended that the term"employee" refers to "workers," as distinguished from supervisors;(3) if Congress had intended to include supervisors within the defini- 6DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of the term "employee," it would haveusedappropriate specificlanguage- as "it did in the Railway Labor Act; and (4) in passing theNational Labor Relations Act, Congress did not intend to remedy thekind of situation that is presented in the instantcase.It is unneces-sary in this decision to discuss at length the first three arguments whichthe Company has raised in support of its motion, for we have consid-'ered and rejected the same arguments in earlier cases involving super-visory employees.'In our recent decision in the Soss case,2 we reexam-ined the entire question, and unanimously reaffirmed our.consistent andnow well settled position that supervisors are "employees" within themeaning of Section 2 (3) of the Act .3That decision contains a fullstatement of our reasons for rejecting the arguments which the Com-pany has raised herein.However, in its brief, the Company makesone novel contention in support of its position. It argues that, inas-much as foremen, at the time the Act was passed, were not engaging instrikes and other forms of industrial strife in order to win collectivebargaining rights, Congress did not intend the Act to cover this classof employees.We are not referred to any authority for the statementthat foremen were not organizing or engaging in strikes at the time theAct was passed.The fact is that the organization of foremen ante-dates considerably the National Labor Relations Act 4But even if itbe assumed that the Company is correct in that statement, it is plainthat it assigns too narrow a purpose to Congress in enacting this legis-lation.If we were to accept the Company's construction, then in everycase we would be required to determine whether the employees involvedwere organizing and engaging in strikes at the time the statute wasenacted.That static touchstone of jurisdiction would leave unpro-tected vast sections of employees in many vital industries, and the Actwould fall far short of accomplishing its declared purpose. In statingthe purpose of the statute in Section 1 and in defining the term "em-ployee" in Section 2, Congress used broad.languageand there is noth-ing in that language or in the legislative history of the Act which inour opinion would justify our construing it in the narrow and restric-Isee, for example,Matter of Union Collieries Coal Company,41 N L. R.B 961;Matter ofGodchaux Sugars, Inc.,44 N. L. R. B. 874;Matter of Harmony Short Line, 42N. L. R. B.757.2MatterofSossManufacturing Company,56N L R. B. 348.3In this position the Board has invariablyreceivedjudicialsupport.See,for example,N. L. R. B.v. Skinner and Kennedy StationeryCo., 113 F. (2d) 667 (C. C A. 8);N. L. it. B.v. Fruehauf Trailer Company,301,U. S. 49, rev'g 85 F. (2d) 391 (C. C. A. 6);N. L. it. B v.American Potash and ChemicalCorp ,98 F (2d) 448 (C C. A 9), enf'g 3 N. L. R.B. 140;Eagle-Picher Mining and Smelting Company v. N.L. R. B,119 F. (2d) 903(C. C. A. 8)';N. L. R B. v. StarPublishing Company, 97 F.(2d) 465L. R. B. 498.4At the time the Act waspassed thepracticeof organizing foremen wasthoroughlyestablished in such industries as railroad and maritime and in such trades as printing,building, and metal;and there were threeorganizationsof supervisorypersonnel in thePostal and Railway Mail service.There is absolutely no warrant for the assumption ofthe dissentingopinion thatthe Congressintendedthis legislation to benefit only suchemployees as comprised that segment of our population characterized as "one-third ofthe Nation."I, PACKARD MOTOR CAR COMPANY7-tive manner which the Companyis urging.On the contrary, in theHearstcasethe Supreme Court supported this Board in rejecting arestrictive construction of the scope of the Act.5The Court declaredthat, in,passing the Act, Congresssought to finda broad solution,one that would bringindustrialpeaceby substituting,so far as its power could reach,the rightsof-workers to self-organization and collective bargaining for theindustrial strife which prevails when these rights arenot effec-tively established.[Emphasis supplied.]The Court further declared that Congress employed broadlanguageadvisedly, with the intention of leaving to the expert discretion of thisBoard the task of determining who are "employees" within the mean-ing of the Act; that this question is to be determined by the "underly-ing economic facts," and that "where all the conditions of the relationrequire protection, protection ought to be given."Thus, the narrowtest of jurisdiction for which the Company is contending is manifestlyinconsistent with the broad purposes of the Act and for that reason wemust reject it.Accordingly, we find that the persons sought to berepresented by the Association are "employees" within themeaningof Section 2 (3) of the Act and we hereby deny the Company's motionfor dismissalof the petition.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Association represents a substantial num-ber of employees in the unit hereinafter found appropriate sWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Association requests the establishment of a unit consisting ofall general foremen, foremen, assistant foremen and so-called specialassignment men employed by the Company at its plants in Detroit,Michigan.7The Association is an organization established for thesN L. R. B. v. Hearst Publications,Inc,322 U. S.111.In this case the court supportedthe judgment of the Board that the term "employee" covered newsboys.9 The Field`Examiner reported that the Association submitted 868 dues receipts.Ofthese, 1 showed dues paid through July 1944; 72 showed dues paid through August 1944;278 showed dues paid through September 1944; 75 showed dues paid through October 1944;45 showed dues paid through November 1944; 394 showed dues paid through December1944, and 3 showed dues paid through January 1945.Of the 868 dues receipts submitted,39 bore the names of persons appearing on the Company's pay roll dated December 2,1944';84 showed dues paid by general foremen, 444 by foremen,184 by assistant foremen,and 27 by special assignment employees.The same pay roll lists 125 general foremen,643 foremen,273 assistant foremen, and 65 special assignment employees.The petition covers the main plant and two other buildings in Detroit, recently acquiredby the Company and-referred to in the record as the Hupp and Bundy plants. The petitiondoes not include the Company's Toledo plant,or its sales and service subsidiaries whereverlocated. $DECISIONS'OF NATIONAL LABORRELATIONS BOARDexclusive purpose of representing supervisory employees,8 and all ofthe employees in the proposed unit admittedlyexercisesupervisoryfunctions over subordinate employees.The question thus presentedat the outset is whether or not, under the circumstances of this case, aunit consisting of supervisors is appropriate for the purposes of col-lective bargaining.Relying upon the authority of theMarylandDrydockcase 9 and related decisions of this Board, and upon certainarguments discussed below, the Company contends that such a unit isinappropriate.While the facts in theMaryland Drydockcase were different fromthese, it is true that in several cases which followed that decision, themajority of the Board dismissed petitions for the establishment ofbargaining units comprising supervisory employees in circumstancessubstantially similar to those presented by this record 10Those peti-tions were not dismissed, however, on the ground that foremen areoutside the ambit of the National Labor Relations Act.On the con-trary, as we have pointed out in the preceding section, we have con-sistently said that supervisors are "employees" within the meaning ofthe statute, and afterMaryland Drydockwas decided, we held in aunanimous decision that the National Labor Relations Act protectssupervisors, as well as rank and file employees, in their right to self-organization and to engage in concerted activities for their mutual aidand protection11 In theMaryland Drydockcase, which was decidednearly 2 years ago, the majority merely held that, on the basis of therecord then before us and in the "state of industrial administrationand employee self-organization" then existing, the policies of the Actwould not be effectuated by the establishment of bargaining unitscomposed of supervisory employees.Nevertheless, we made plain atthat time our unanimous view that nothing in the Act prohibits theBoard as a matter of law from establishing supervisory units; rather,the majority expressly stated in that decision that the "determinationof this type of question is a function reserved to the administrativediscretion of the Board."Otherwise, we would have been unable torecognize, as we did in that decision, the wisdom of making exceptionsto the principles enunciated in thatcase.Two of these exceptionshave since found their way into decisions of this Board in whichbargaining units were established for supervisory employees in both8 Article VI,Section 2,of the Association'sConstitution providesthat : Any employee ofgood moralcharacter,whose duties require the supervision of other employees, or whodirects work,who may or may not supervise other employees,and who is not a memberof any other organization recognized,by his employer as representing him in collectivebargaining,may become a member ofthe Association. .9Matter ofMaryland Drydock Company,49 N.L R. B 733.10Matter of BoeingAircraftCompany,51 N. L. R. B.67, Matter of Murray Corporationof America,51 N. L.R. B 94;Matter of General Motors Corporation,51 N. L.R. B. 45711Matterof So8sManufacturing Company,56 N. L. R. B. 348. PACKARD MOTORCAR COMPANY9the printingand maritimetrades .2The power of the Board to estab-lish such units was challenged before the Circuit Court of Appealsfor the Fifth Circuitin a caseinvolving supervisory employees in themaritime trade.The court agreed that the determination of thisquestionwas a function reserved to the administrative discretion ofthe Board and supported our finding that a unit consisting of masters,mates- andpilots-all supervisory employees-was appropriate forthe purposes of collective bargaining.13In the present case,we are againconfronted with a petition seekingthe establishment of a unit of supervisory employees ina massproduc-tion industry.Again we are being called upon to determine whether,in our judgment, such a unit would, on the basis of the facts presentedin this case, be appropriate for the purposes of collective bargaining.Since the decision in theMaryland Drydockcase, we have observedwith concern the important developments in the field of foremenorganization which are fully set out in the record before us, and which,we believe, require a reconsideration of the entire problem.At`the outset it is necessary to describe the nature of the employee-group involved here, for no proper understanding of the problems ofthese foremen can be had unless their role in modern mass productionindustry is understood.As to this, there is widespread misconcep-tion.We do not have today in mass production industry, such asPackard, the kind of supervisors with which we were familiar in theearly 1900's.In those days the foremen were often independent con-tractors, operating under the loosest kind of production schedule andhaving plenary authority with respect to such matters as hire, rates ofpay, promotion, demotion, transfer, discipline and discharge of em-ployees under their supervision.This was true even in those plantswhere the foremen were not independent contractors. In their deal-ing with individual subordinate employees, foremen had the power tomake decisions and take action without the necessity of securing theapproval of their superiors.In sum, within his own sphere, the fore-man wasmaster of his department.Today the picture is fundamen-tally different.Vast aggregates of capital, the presence of thousandsof employees under one roof, the introduction of special purpose ma-chinery and tools, extreme specialization and integration of depart-ments, and the development of "scientific management" in general-all have combined to reduce the skilled to the semi-skilled and thesemi-skilled to the unskilled; and all this in turn has made the super-12 See, for example,Matter of W. F. Hall Printing Company,51 N. L R. B 640;Matterof Jones&Laughlin Steel Corp.,54 NL R B 67!) ,Matter of Ohio BargeLtne,Inc.,59N. L. R B 154;Matter of A. S Abell Co,54 N. L.R. B. 62,Matter of Cincinnati DailyNewspaperPublishersAssociation.,55 N L R B 571,Matter of Service Printers,Inc,54N. L. R. B. 1082.13 Jones & Laughlin Steel Corp. v. N. L.R.B, 146 F.(2d) 833(C. C. A. 5). 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisor more the "traffic cop" of industry than the independent foremanof the 1900's.As the Production Engineer of the Company concededat the hearing, the very nature of modern mass production industryrequires that the supervisors be constantly subjected to rigid controlsand checks from above, for it is essential that there be extremely closecoordination of production among hundreds of departments (approxi-mately 300 in this case) in order to meet increasingly exacting stand-ards.This means that the supervisor not only must follow policywhich higher management has established, but that in the very carry-ing out of that policy, he is required to adhere to fixed patterns andprocedures also set by higher management.Thus, he is given ready-made policies to execute and he is also given standard practice toobserve in executing them.Nor have these been the only changes inthe foreman's status.The expansion of mass production industryhas created a variety of service departments, all of which have workedfundamental changes in the authority and duties of foremen. , Thus,at Packard-a typical mass production plant-the employment de-partment does the hiring; the lay-out department lays out the,ma-chinery, tools, and equipment; the scheduling department schedulesthe work; the routing department routes the work; the.stock or trafficdepartment moves it; the time'-study department sets the rates; theinspection department checks the quality; if anything goes wrong, themaster mechanic comes in and corrects it; the personnel departmenthandles the grievances of subordinate employees beyond the first stageand retains ultimate control in any event, and other departmentshandle numerous other employee services.In addition to this, the presence of strong unions of the rank andfile has also operated to affect substantially the authority and prestigeof supervisors.Transfers are made only after consultation with thestewards of these unions.Rates are set as a result' of time studiesreached after conferences between the employer's time-study depart-ment and union representatives.Grievances are handled in accord-ance with procedures established in the contract between the employerand the rank and file union, with the stewards representing the ag-grieved employee.And many of the stewards take it upon themselves(improperly) to by-pass the supervisors and go direct to a higherauthority in connection with the handling of grievances.The factspertaining to the foremen at Packard specifically are illustrative ofthis development.With respect to the discipline and grievances of the rank and fileworkers under his supervision, the scope of the foreman's authority atPackard is established and circumscribed both by written rules andregulations laid down by the Company and by the contract between the PACKARD MOTOR CAR COMPANY11Company and the union of the rank and file employees 14 in the negoti-ation of which the foremen, of course, play no part.Thus, for infrac-tions of Company rules relating to stealing, drunkenness, gambling,fighting, sleeping during working hours, smoking in restricted areas,and the like, there are set penalties, such as a 3-day lay-off for a firstoffense, a 6-day lay-off for the second, and so on. If an employee isfound gambling, the foreman prepares a written report (called a"query") stating the infraction and indicating the recommended pen-alty.This report is presented to the union steward for his signa-ture of approval. If the steward assents, the penalty is imposed andthe report is sent through channels to the Labor Relations Department.If the steward refuses to approve, the offending employee is given ahearing in which a union representative and a representative of theLabor Relations Department participate.Sometimes, the judgmentof the reporting foreman is upheld, sometimes not. In some instances,as where the foreman has actually observed the violation, he is called asa witness at this hearing.On matters which are not provided for inthe Company's rules and regulations, such as grievances, the grievanceprocedure established in the rank and file union contract is followed.Under that contract, the union appoints a chief steward in each depart-ment or group of departments, a district steward for each of the sixor more districts in the plants, and a Plant Committee consisting of notmore than three employees. The contract provides that all grievances,except those concerning company policy, will be referred by the chiefsteward directly to the department foreman. If the grievance is notsettled by the chief steward and the foreman, it is referred by the chiefsteward to the district steward of the union who meets with the Com-pany representative in the Industrial Relations Department. If thegrievance cannot be settled by these parties, the district steward thenrefers it in writing to the Plant Committee which meets and discussesthe grievance with a high management representative. The vast major-ity of the day-to-day grievances are trivial and are worked out betweenthe chief steward and the foreman. But questions involving companypolicy are never determined at the first level of the grievance procedure.The contract provides that "Grievances concerning Company policyshall be referred by the chief steward directly to the district stew-ard who will take them up with the person in the Industrial RelationsDepartment designated for him to contact."The foreman has no au-thority to make decisions or take action, on such matters, as the dis-charge, transfer, lay-off, or reclassification of the employees under hissupervision.On these questions, his power is limited to the'makingof recommendations.The contract with the rank and file union pro-"United Automobile,Aircraft&Agricultural Implement Workers of America,affiliatedwith the Congress of Industrial Organizations. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDvides that "The ' chief steward will be notified in writing before anemployee is discharged, reclassified or transferred from his depart-ment.The chief steward will have twenty-four (24) hours in whichto file a protest and the employee will receive a hearing within thesame length of time, if requested."The participants in such a hear-ing are a representative of the union and a representative from theCompany's Labor Relations Department.This is not to say that the foreman's job is becoming less exactingor that it can be filled by less competent people.On the contrary,"... the need for able men in the posts of foremen seems to be grow-ing.The foreman may be given more and more ready-made policiesto execute, more and more standard practices to observe in executingthem, and more and more help from a variety of service departments,but he is also held to higher and higher standards in meeting pro-duction schedules, in maintaining standards of quality, and in dealingwith personnel.Furthermore, higher management cannot escapedependence upon the foreman's knowledge of men and conditionsand upon the wisdom and fairness of the foreman's judgment." 15But the over-all, long-term trend in mass production industry hasmaterially reduced the independence and authority of the foremanand his responsibility for making policies.As the Foremen's Panelof the National War Labor Board has aptly described the situation,"Whereas he was formerly an executive with considerable freedom ofaction, he is now an executor carrying out orders, plans and policiesdetermined above;" he is "more managed than managing, more andmore an executor of other men's decisions and less and less a maker ofdecisions himself." 16With this picture of the foreman in modern mass industry in mind,his asserted need for collective bargaining becomes more meaningfuland the incredibly rapid growth of his organizations wholly under-standable.-The facts which are presented to us reveal an unswerving deter-mination on the part of foremen to combine together in their ownorganizations for the purpose of obtaining the legitimate fruits ofcollective action.Spurred by the realization that developments inmass production techniques have materially reduced their authorityand independence and by feelings of insecurity and resentment aris-ing out of the inevitable comparison with employees who are inferior,in rank but superior in bargaining strength by virtue of the labororganizations behind them and the protection of the Act, this group15Report and Findings of the Special Panel of the National War Labor Board appointedin certain disputes involving foremen.Among the numerous employers involved in thesedisputes was the Company in the instant proceeding.The Panel,hereinafter called theForemen's Panel,issued its Report and Findings on January 31, 1945.16Report and Findings of the Foremen's Panel,ibid.,at pages 39 and 41. PACKARD MOTOR CAR COMPANY13of employees has started a movement toward self-organization whichcontinues to gain in strength and momentum, with remarkablespontaneity, despite an almost universal unwillingness on the part ofemployers to accept such organizations and deal with them. In thefall of 1941, a group of foremen at the River Rouge plants of the FordMotor Company began to discuss the possibility of forming a fore-man's organization and in January 1942, the first chapter of the Fore-man's Association of America was established at the Ford plants.By the end of 1942, there were 7 chapters containing a total of 10,392members.At the end of 1943, there were 67 chapters; and by the endof 1944, there were 148 chapters, with a total of 32,142 members.Atfirst the organization was largely confined to the automotive industryin the Detroit area, but it has now expanded to embrace a host ofmajor industries in 17 States and Canada 17 It is significant that dur-ing this period the Association found it unnecessary to employ paidorganizers.However, notwithstanding this growing strength andthe fact that we have made it clear that nothing in our decisionsshould be taken to prohibit employers from voluntarily dealing withforemen's organizations, it cannot be denied that most employershave nevertheless refused to accord them recognition and have beenstrengthened in this position by the belief that this Board would notrequire them to do so.'8The result has been that supervisory employees have resorted to theonly remaining weapon at their disposal to secure recognition-a testof economic strength through strikes and threats of strikes.Thus,after the decision in theMaryland Drydockcase and fromJuly 1,1943 through November 1944, there were 20 strikes of supervisoryemployees; 131,000 employees were involved and 669,156 man-daysof work were lost as a result.Over 96 percent of the man-days lostoccurred in strikes for recognition.19The basic industries of the na-tion were affected : shipbuilding, steel, aluminum, brass, automobile,coalmining, airplane products, railroad cars, and public utilities.The effect of these strikes for recognition on the production of vitalwar material has been serious.General Arnold, Commanding Gen-eral of the Army Air Forces, testifying before the National War LaborBoard in May 1944 declared : "These strikes in Detroit cover Packard,where we are producing the Merlin Engines; they are affecting Briggs,"The industries in which the Association is now organized or organizing include thefollowing: automotive, plumbing, heating and refrigeration instruments, rubber, radio, pub-lic utilities, steel fabrication, shipbuilding, machine parts, aluminum, petroleum products,stoves, bedding, chemical products, electrical appliances, grinding parts, smelting, paperproducts, railway cars, aviation, elevators, medical supplies, and meat products.IsThus far the Associationhas beenable to secure only two contracts, one with the FordMotor Company and the other with the United Stove Company, of Ypsilanti, Michigan.79 Statistics prepared by the Bureau of Labor Statistics, Department of Labor, and certi-fied bythe Secretary of Labor ; Introduced in evidence at the hearing in the presentproceeding.639678-45-vol. 61-3 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere A-20, B-29, B-17 and B-24 parts are being produced; they areaffectingMurray, where we are producing P-47 wings and B-17parts; they are affecting Hudson, where we are producing B-29 partsand P-38 parts; they are affecting Gar Wood, where we are producingcranes for heavy trucks, parts for our amphibious ducks, winches andparts for wrecking trucks ,used in the battlefield and other places .. .In my opinion this is one of the most serious set backs that the ArmyAir Force program has had since its inception.And to show youthat I am not exaggerating, this strike so far has cost the UnitedStates Army Air Force 250 P-51 airplanes, tivhich is not a small num-ber." 20The strike which closed the Packard plant in 1944 was also,as admitted by the Company, a strike for recognition.We cannot shut out eyes to these developments since the decisionin theMaryland Drydockcase.The Act which it is our responsibilityto administer was enacted by the Congress for the purpose of remedy-ing this very kind of evil.The Congress found in Section 1 of the Actthat the refusal by employers to recognize and deal with their em-ployees in collective bargaining leads to strikes and other forms ofindustrial strife, to the detriment of the public interest in the unin-terrupted production and flow of material in interstate commerce.It therefore enacted the statute to ensure that employers should recog-nize the right of employees to organize and bargain collectively, andthat employees should be able to gain such recognition without resortto economic warfare.The experience of the past 9 years under theAct has vindicated the judgment of the Congress.During that period10,058,872 employees have resorted to the orderly procedures of theAct in 32,615 separate representation cases in order to establish theirright to recognition.These employees represent every major indus-try in the Nation and are employed in the 48 States and in the Terri-tories.The vast majority of these cases have been and are now beingsettled through informal procedures.21And while representationcases have increased each year, unfair labor practice cases have de-clined, indicating again that the Act has fulfilled its purpose of mak-ing it unnecessary for employees to resort to strikes in order to gainrecognition, as well as the extent to which the purposes of the Act,have been accepted in the industrial practices of employers.22Now, the history of rank and file organization is being duplicatedin the organizational efforts of supervisory employees. Just as rank2iPublic hearing before the National War Labor Board in the case of the Foreman'sAssociation of America, May 17, 1944, at the Department of Labor building in Washington,D C21 In the first 9 years of the Board's operations, 70.2 percent of all representation caseswere closed in the informal stages9th Annual Report, p. 11.22 In 1936, 81 percent of our cases involved unfair labor practices, such as refusal torecognize , 19 percent were representation cases. In 1944, only 28 percent of our cases'arose out of unfair labor practices, while 72 percent were representation cases9th AnnualReport, p. 16. PACKARD MOTOR CAR COMPANY15and file employees before the passage of the Act were forced to resortto tests of economic strength in order to gain recognition, so it is todaywith supervisory employees.These are the plain and inescapable eco-nomic facts, and we think it therefore manifest that the time has comewhen, in the interest of effectuating the policies of the Act,, we mustaccord greater recognition to the militantly expressed need of super-visory employees for collective bargaining through their own organ-izations.The Company argues, however, that a unit of supervisory em-ployees would not effectuate the policies of the Act and thereforewould be inappropriate; it urges us to continue to adhere to the princi-ples enunciated in the majority decision in theMaryland Drydoekcase.The Company's contention appears to be predicated on twotheses : (1) the union here seeking to represent the foremen is not,the Company asserts, independent of the union of rank and file em-ployees at Packard; and (2) regardless of their representative's,independence of the rank and file union, foremen cannot constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. Since, in theMaryland Dryydoekcase, all members of the Board considered relevant the question ofthe independence of the foremen's organization, we shall turn firstto a consideration of that issue.The Company's position seems to be that the Association is not nowindependent of rank and file unions; and if it is now independent,it cannot long remain so. It may be assumed that the Company isconcerned solely with the relationship between the CIO and the As-sociation, since it refers to no other labor organization. In supportof its argument that the Association is not now independent of theCIO, the Company points out that (1) on June 29, 1943, the MichiganCIO Council passed and published a resolution expressing its moralsupport for the "fight of the Foremen to establish collective bargain-ing rights and other rights guaranteed by the Wagner Act"; (2) onMay 24, 1944, an article appeared in "Victory News", an official pub-lication of the UAW-CIO at the Dodge Chicago plant of the ChryslerCorporation, in which a CIO local expressed its moral support for theefforts of the Association in organizing and seeking to gain collectivebargaining rights at that plant; (3) in a strike involving the Associa-tion at the plants of the Republic Steel Corporation, about 1,000 CIOsteelworkers refused to cross the picket line; and (4) in the foremen'sstrike at Briggs in 1944, the rank and file created such a pandemoniuminside the plant that the operations had to cease.23On the basis of23The Company also read into the record several paragraphs of material which it allegesappeared in a leaflet prepared and distributed by the CIO at the plants of the MurrayCorporation of America during the organizational efforts of the AssociationHowever, thematerial read into the record is not self-identifying and the Company failed to have itidentified or even to introduce it into evidence.We are thus unable to give it any proba- 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese incidents, the Company concludes that the Association is notindependent of the CIO.We cannot agree. In an absolute sense,of course, the Association is not independent of the CIO,' or any labororganization.Both are labor organizations and both are organizedfor basically similar purposes-the improvement of the wages, hoursand working conditions of their membership through collective bar-gaining.Both have common problems and therefore a common "bondof sympathy."For these reasons, it is to be expected that they willexpress moral sympathy for the organizational efforts of one anotherand will, on occasion, even refuse to cross the picket line establishedby the other during a strike. But support of this nature does not provethe absence of independence. It shows only the existence of a generalcommon purpose-a condition which inheres in the very nature ofthe labor movement and which therefore cannot be of controllingsignificance'in our determination of whether or not a proposed unitisappropriate for the purposes of collective bargaining.The es-sence of independence of which this Board may take cognizance isfreedom of action, freedom from control. The Company does not al-lege that the Association is not a free agent, or that its policies anddecisions are controlled by the CIO. Indeed, the Company impliedlyadmits in its brief that the Association is not controlled by the CIO.There is not a scintilla of evidence in the record to suggest that theCIO or any other labor organization has any voice in the policies orcontrol over the actions of the Association.The Company contendsfurther, however, that even if the Association is now independent, itcannot long remain so because it exists principally in an area wherethe UAW-CIO is the dominant and most powerful labor group. TheCompany points to the fact that several labor organizations which wereorganized as independent groups in Detroit have since been absorbedby the UAW-CIO. A similar fate is inevitable for the Association,the Company contends.Of course, this isa matterof speculation.The Company's prediction may or may not prove to be accurate. Itis sufficient to say that on the basis of the facts now before us it istive value.It might be noted,however,that the material in question contains statementsof sympathy and support by an unnamed and unidentified union for the Association,similarto the statements discussed in the text of the decision,supra.The Trial Examiner rejectedcertain exhibits offered in evidence by the Company to prove that rank and file employeesin a certain plant in Detroit participated in the foremen's strike of May 1944The exhibitswere photostatic copies of findings of a Claims Examiner of the Michigan UnemploymentCompensation Commission in which he found that certain rank and file employees weredisqualified for unemployment compensation because they had participated in the foremen'sstrike, within the meaning of Section 29 (c) of the Michigan Unemployment CompensationActwe affirm the ruling of the Trial Examiner, for it is clear that the proffered exhibitsdo not constitute competent evidenceIf the Company desired to prove that rank and fileemployees in Detroit participated in the foremen's strike, the competent way to have doneso was by the introduction of direct evidence on that point before this Board.The Trial Examiner freely admitted abundant evidence offered to show a connectionbetween the CIO and the Association,rejecting only the foregoing findings by a MichiganClaims Examiner. PACKARD MOTOR CAR COMPANY17clear that the Associationis anunaffiliated and independent labororganization, organized for the ' exclusive purpose of representingsupervisory employees.24Thus, we are not confronted, as we wereinMaryland Drydock,with the petition of a foremen's organizationwhichis alsothe representative of the rank and file workers.However, the Company appears to take the position that a unit ofits supervisory employees would be inappropriate even though theforeman's union were independent and unaffiliated.We do not agree.It is trtie that, following theMaryland Drydockdecision, a majorityof the Board also dismissed the petitions of unaffiliated and independ-ent foremen's union.25But the majority did not do so because it feltthat the dangers which it envisaged in theMaryland Drydocksitua-tion were actually present in those cases. Indeed, as we pointed outin our unanimous decision in theSosscase, those potential dangerswhich concerned the majority of the Board inMaryland Drydockdonot materialize in cases where the petitioning foremen's union is inde-pendent and remains so.Thus, for example, it could not be seriouslycontended that the Company had illegally dominated or assisted theunion of its rank and file employees by recognizing the Associationas the representative of its supervisors, or that the organizational free-dom of the rank and file employees had been impaired by virtue ofthe activities of the foremen in behalf of their own independent or-ganization.The Company itself has not claimed that any suchdilemma is present in the instant case.The sole reason which im-pelled the majority of the Board to dismiss the petitions of unaf.filiated foremen's unions was that it felt it would be necessary to policeour certification to guard against possible future affiliation.Such aprocedure, it believed, would prove impracticable.However, sincethe decisions in those cases, we have been called upon in several in-stances to make inquiries and take certain action as a result of achange in circumstances following certification.26Experience in theseinstances has demonstrated that post-certification proedures are notu It is interesting to note that the same arguments were made by the Company beforethe Foremen'sPanel which concluded that. "Whether the United Automobile Workers(UAW-CIO) will be able to take over the Foremen's Association, or to dominate it with-out taking it over, is a matter of conjecture.The result of any such attempt would neces-sarily depend partly upon whether the foremen wished to remain independent . . .(Report of Foremen's Panel,ibid,at page 29).Officials of the Association stated at thehearing in the instant case that they did not desire or intend to affiliate with any otherlabor organization and that there was, in their opinion, no need for such affiliation.TheConstitution of the Association provides that it shall not affiliate with any labor organiza-tion, and in its contract with Ford,the company has the right to terminate the agreementin the event of such affiliation.25Boeing Aircraft Company, Murray Corporation of America,andGeneral Motors Cor-poration, supra.20Matter of Cramp Shipbuilding Company,52 N. L. R. B. 309 ;Matter of Larus & BrothelCompany,54 N. L. R. B. 1345;Matter of Western Cartridge Company,55 N. L. R. B. 1171;Matter of Shell Petroleum Corporation,52 N. L R.B. 313. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpraticable, for they do not require us to "police" the certificationsin the usual sense of that word.The self-interest of the parties oper-atesto call to our attention material changes in circumstances withoutthe necessity of our constant surveillance.Thus, if the present pro-ceeding should result in the certification of the Association and if,following that, there should ocur material changes in circumstancewhich result in difficulties that prove insoluble, we can, in a post-certification proceeding, apply an appropriate remedy.All this, ofcourse, is a matter of speculation, and the field of labor relations beingas fluid and complex as it is, no blueprint for the future can now bedrawn. If difficulties do arise in a future case, we will, as we must,resolve them upon the facts as they appear in the record of that case.'?The Company argues, nevertheless, that apart from the alleged con-nection between the Association and the CIO and the possibility thatthe Association may become affiliated, the establishment of a bargain-ing unit of supervisors would undermine the accepted techniques ofproduction and management which have made American industrywhat it is today.Foremenare a"part of management," the Com-pany contends, and owe a duty of undivided allegiance to their em-ployers; this allegiance would be divided, or even lost, if the Com-pany were obliged to bargain collectively with them through theirAssociation.-First, it must be remembered that foremen have the right to form,and join labor organizations quite apart from and outside the Act.This is 'a fundamental right, the right of free association, which'wasnot created, but implemented, by the Act.The statute we administerwas enacted to insure that this already existing right could be exer-cised in a peaceful and orderly manner so that the flow of goods andservices in interstate commerce would not be interrupted.Thus, todeny the foremen in this case the protection of the Act is not to denythem the right to form and join their union or to demand collectivebargaining rights from their employer. It would only be a denial ofaccess to peaceful procedures to exercise that right.27While the question is not before us here, in an appropriate case, in which the recorddiscloses the proper autonomy with respect to groups of supervisory employees,ChairmanMillis, in accord with his position expressed in his dissent in theMaryland Drydockcase,would find no obstacle to recognition in the affiliation of such groups with non-supervisoryemployee organizations.From an experience in labor relations covering approximately 30 years,it is also Chair-man Millis'considered judgment that the problems which inevitably arise from the recogni-tion of any class of employee, including supervisory employees,will find their best and mostprompt solution in'a system of collective bargaining where both labor and managementdisplay sincerity and cooperation in day-to-day relationships and proceed to analyze andresolve their differences instead of holding fast to and debating unestablished assumptionsIn view of the developments since the decision inMaryland Drydock,which have beendiscussed above, Member Houston regards the question of representation of supervisoryemployees by unions affiliated with organizations admitting to membership employees otherthan supervisors as entirely open and one which ought to be fully reconsidered when theissue is raised in an appropriate proceeding. PACKARD MOTORCAR COMPANY119.But more importantly, we cannot assume, as the Company does, thatself-organization for collective bargaining would prove incompatiblewith the foreman's faithful performance of his duties.Such an as-sumption is not only repugnant to the basic democratic philosophyupon which this Act is founded, but it has never proved valid in ourexperience under the Act. In the early days, the same fears wereexpressed by employers with respect to the fidelity of rank and fileemployees, but experience has proved them groundless.And morerecently, employers, including the present Company, predicted thatthe organization of plant guards would divide the allegiance of theseemployees and undermine plant discipline and security.28But theCompany conceded at the hearing that its plant guards who have beenorganized for several years have not performed their tasks any lessfaithfully or efficiently because of their organization in a collectivebargaining unit.We perceive no reason for assuming that recog-nition of the bargaining rights of foremen will have a different result.The foremen in the present case have been organized, though notrecognized, for 21/2 years and admittedly have not become inefficientor disloyal in the performance of their duties. If organization with-out recognition-an unstable situation at best-has not had this un-toward result, we believe there is even less reason to expect such aresult when the employer accords full recognition to the bargainingrights of his foremen. In any event, there is nothing in the statuteas designed or administered which protects disloyal or inefficient em-ployees and the Company may always resort to its normal disciplinarypowers to insure faithful and efficient job performance by its em-ployees of all ranks.Moreover, it is to be noted that this kind of loy-alty is really not involved in the question raised by the present petition.The foremen here are seeking to establish their right to bargain col-lectivelywith their employer regarding matters relating to theirwages, hours and conditions of work.With respect to these matters,the foreman owes no duty of loyalty to his employer, for in this aspectof his employment relationship, he deals with management at armslength and must rely ultimately upon his own bargaining power togain concessions just as any rank and file employee.One of the fore-men witnesses at the hearing, while admitting that in the performanceof his job he owed a duty of loyalty to his employer, stated that withrespect to such matters as his own wages, hours and conditions of workhis primary duty was to himself and his family.With this summa-tion we agree, and we fail to see why a foreman is likely to performhis duties less efficiently or with less fidelity merely because he isbargaining collectively with his employer on matters relating to hiswages, hours and conditions of work.Certainly, we cannot now con-See, for example,Matter of Packard Motor Car Company,47 N. L It. B. 932;Matterof Chrysler Corporation,44 N. L. It. B. 881. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDelude that this is true solely on the basis of the Company's prediction.In such matters, we must rely upon experience as our guide.The Company argues further that the foremen do not need collectivebargaining, since it has been found by the Foremen's Panel that theirgrievances are not substantial.Even if it be assumed,arguendo,thatthe foremen have no just cause to complain about their wages, hours,or conditions of work, and that the Company has been fair to themin these matters, nevertheless, there remains a grievance which, as wehave pointed out above, is more basic, namely, the denial by theiremployer of their right to participate in the decisions which affecttheir welfare as employees.The fact that foremen have struck forrecognition even though, as the Company asserts, they have no otherjust grievances, demonstrates the fundamental character of this griev-ance and its tendency to engender industrial strife.This fact wasrecognized by the Foremen's Panel, and it is this basic grievance ofall employees which the Act was designed to remedy, for Congressfound that the denial by employers of this democratic right of par-ticipation results in strikes.Thus, the jurisdiction of this Board doesnot depend upon such matters as, the fairness of wage rates.Thetest of our jurisdiction is to be found in the purposes of the legislation.Congress sought, in the Act, to reach as far as its powers could go toeliminate strikes and other industrial strife arising out of the denialby employers of the collective bargaining rights of their employees.We believe that Congress intended to, and did in fact, reach far enoughto remedy the situation in the present case.We do not'say that the recognition of the collective bargainingrights of the foremen is a panacea for all the problems arising out oftheir peculiar intermediate position in industry.But we believe thatit is the first essential step toward a solution.The alternative whichthe Company proposes-the denial of basic bargaining rights-is apolicy of negation which contributes nothing to a constructive solu-tion.We have examined the issues in this case with extreme care notonly because of the vital importance of the question to the Nation, butalso because we fully appreciate the desirability of achieving a meas-ure of certainty as to the administrative rulings of this Board.Wefeel, however, that we would be remiss in our duty as public officialsif we permitted our reluctance to alter the existing rule to blind us to-the effects of the powerful economic forces which have manifestedthemselves since that rule was laid down.The movement for theorganization of foremen is no longer a future possibility,it is anexisting fact; and the importance of their organizational developmentcan hardly be exaggerated, for supervisory employees constitute alarge and strategic segment of the working force in mass industry.The Nation has now' experienced the drastic consequencesof extra- PACKARD MOTOR CAR COMPANY21statutory organization by supervisory employees, and the duty of thisBoard has become plain. To continue to deny to such employees as aclass the bargaining rights guaranteed by_the Act would be to ignorethe clear economic facts and invite further industrial strife-a stateof affairs which the Nation can ill afford at this time and which theAct was designed to mitigate 29We are now convinced that the na-tional interest will be better protected if the organizational activitiesof foremen are conducted within, rather than without, the frameworkof the collective bargaining statute.30We turn now to a consideration of the sole remaining question : theappropriate grouping of the employees affected by the petition.Atthe hearing the Company took no position with respect to the proposedunit except to contend that no unit of supervisory employees would beappropriate.However, at the oral argument before the Board, theCompany stated that, if the Board were to find that supervisors couldconstitute appropriate units, then its position was that it objected tothe inclusion in a single unit of four classes of foremen.The Company conducts its principal manufacturing operations in115 buildings located on an 84-acre tract in the city of Detroit. Inaddition, it has recently acquired two additional buildings inDetroit-the Bundy Tubing Plant and the old Hupp Plant-to whichit is presently extending its operations.The four classes of super-visors in all of these buildings are covered by the petition.The pres-ent manufacturing operations are carried on in two principal divi-sions, the Aircraft Division and the Car and Marine Engine Division.(The use of the word "Car" is historical only.)For the purposes ofdifferentiation the two main divisions are referred to as "Plants" andthe subdivisions of thetwomain divisions as "divisions."These twoprincipal Plants are broken down into approximately 20 divisionsand these divisions in turn are broken down into approximately 300departments.Substantially all of the employees in the proposed unitwork in the manufacturing plants.The managerial and supervisory hierarchy of the Company is setout in the following chart.The number after each job title indicates20We are notunmindfulof the fact that, as the Company points out, the Act has noteliminated all strikes.Employees still strikefor betterwages, hours, and working condi-tions, and for the redress of grievances,real or fancied.The operationof the Act, while itundoubtedly mitigates,cannot prevent all such strikes,for collectivebargainingitself is notinfallible.However, the Act does afford a direct andprimary remedyfor a major causeof strikes-the denial of recognition.As we pointedout above,the statistics show thatsince the Act was passed vast numbers of rank and,file employeeshave foundit unnecessaryto strike in order to gain recognition,for they have been able to securethat right by resort-ing to the peacefuland orderlyproceduresof the Boardwe believeit reasonable to pre-dict that the same results will flow from the recognition of those rights for supervisoryemployees.80We hereby overrule our decisions inBoeingAircraftCompany, Murray Corporation ofAmerica,andGeneral Motors Corporation,supra,and,to the extentthatit is inconsistentwiththe present decision,Maryland Drydock Company. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe number of personsemployedin that category as of December 2,1944.TitleNumberPresident ------------------------------------------------1Executive Vice President------------------------------ --1Vice President of Engineering-----------------------------1Manager of Aircraft Engine Plant--------------------------1Assistant Manager of Aircraft Engine Plant----------------1Night Superintendent Aircraft Engine Plant-------------'--1Asst. Superintendent Aircraft Engine Plant----------------1Manager of Car and Marine Engine Plant------------------1Executive Assistant Car and Marine Engine Plant -----------1Managers of Divisions (Includes Master Mechanic-PlantEngineer-Chief inspector) -----------------------------16AssistantManagersof Divisions (Includes Assistant MasterMechanic-Assistant Plant Engineer-Assistant Inspec--.tors) --------------------------------------------------32Superintendents of Divisions (Some Superintendents as shownby the Charts have the same jurisdiction as Managers orAssistant Managers)------------------------------------20General Foremen-----------------------------------------125Foremen -------------------------------------------------643AssistantForemen ---------------------------------------273Special AssignmentMen-----------------------------------65As of November 30, 1944, the total number of employees at the plantsinvolved in this proceeding was 32,533.The general foremen at Packard are in charge of one or moredepartments, the record indicating that the maximum number underany one general foreman is four departments.The status of fore-men and assistant foremen varies. In some departments there are noforemen; in others there are no assistant foremen.Where there areno foremen, the duties of the assistant foremen correspond to those offoremen in other departments, and where there is no assistant foreman,the foreman does the work corresponding to the job of an assistantforeman in another department. In general, foremen and assistantforemen have charge of a segment of the work of an entire department;they may, for example, be in charge of a subassembly line, or someother branch of work of the entire department. In other instances,they appear to be the direct assistants to the general foremen in con-nection with the work of the whole department. In some cases, theirwork is a combination of both.And where a general foreman is incharge of more than one department, it is common for the foremanto be the direct head of one of the departments.The special assign-ment men have the qualifications of general foremen and foremenand are sometimes used in that capacity if general foremen or foremenare absent.Principally their duties, which will be discussed below,are described as "trouble-shooting." 4dPACKARD MOTOR CAR COMPANY23General foremen receive a base monthly pay of $304.50; this, withovertime pay,adds up to approximately $500 a month.Foremen arepaid a base rate of $278 per month; with overtime, this amounts to$450 or $460.Assistant foremen who are paid by the month, receivea base rate of $242; a total of $410 or $420, with overtime. Someassistant foremen are paid by the hour; in this case, their total payamounts to about the same as the other assistant foremen.The specialassignment men are paid about the same as general foremen or fore-men, depending upon their qualifications.These figures are approxi-mate averages.There are some who receive less, while others who areconnected with work calling for a higher degree of skill receive more.In general,the status and duties of all classes of foremen at Packardis the same as that of foremen in other mass productionindustry whichwe have described earlier.At Packard, each foreman is responsiblefor the quality and quantity of production of the workers under hissupervision.None of the four classes of foremen performs any manualwork.The general foreman checks the hourly production report tosee that the production in his department has been maintained. If abreakdown occurs, he must take action to see that it is remedied by theappropriate departments.It, is his duty to instruct the foremen andassistant foremen under him and see that they are properly executingtheir duties.He is responsible for the safety and cleanliness of hisdepartment or departments.He makes out numerous reports andsigns various types of employee passes. In all these matters he isunder the supervision of and is responsible to his superintendent.Theforemen and assistant foremen, on their level, have similar responsi-bilities and duties with respect to the men and women overwhom theyexercise supervision.The assistant foreman is under the supervisionof the foreman,or in those departments where there are no foremen, thegeneral foreman.The foreman is directly responsible to the generalforeman.This chain of responsibility proceeds vertically up throughthe various supervisory and managerial levels set forth in the chart,supra.The special assignment men, in addition to serving as sub-stitutes for absent general foremen and foremen, act as "trouble-shooters."Thus,for example,if a department runs into difficulty re-garding the production of a certain part, the special assignment manis called upon to investigate.If the trouble involves a part that passesthrough three or four departments in the process of manufacture, hemay be required to trace it back through all the operations.Or if aparticular job is not running according to plan, he is called upon toobserve and supervise until the deficiency has been corrected.Whenthe special assignment man is called in to solve a production problem.he exercises the supervisory authority of a general foreman or fore-man, whichever is required. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDA_ Foreman's School has been in operation at Packard for a numberof years.The school is conducted on a conference basis, the subjectsbeing, generally planned by the Industrial Relations Manager and theManager of the School.All grades of foremen attend this school,with no distinction whatever between them.The subjects discussedcover a wide range and include such matters as discussion of the con-tract with the rank and file union, safety and accident prevention,waste, management in business, speech habits, morale, plant efficiency,labor relations, etc.All classes of foremen have certain privileges and advantages notenjoyed by the rank and file worker.Thus, while a rank and file em-ployee receives no pay when absent, -a foreman is paid for justifiableabsences according to a schedule based upon length of service.Thevacation with pay policy is more generous for foremen than for rankand file, and foremen, unlike their subordinates, receive separation payin the event their service with the Company is severed.Salaried fore-men are paid for holidayssincetheir salary is on a monthly basis, andthey are permitted to report one half hour late for work without beingdocked in pay; neither of these privileges is enjoyed by the rankand file.The general foreman has supervision over the foremen and assistantforemenand he may and often does make recommendations to hissuperintendent regarding their rates of pay, transfer, rehire, lay-off,discharge and discipline.However, in no event may he take any actionin these matters without the prior approval of his superiors.The sameis true with regard to physical changes in the departments.All classesof foremen are expected to and do make suggestions for the improve-ment of production in their department, but in no case are they per-mitted to put these suggestions into operation without the approval ofhigher management.Thus, if a certain production method is notworking out well in practice, the foreman would report it, sometimeswith recommendations for improvement, to the superintendent or thedivisionmanagerwho in turn would take the matter up with the plan-ning or layout departments.The relationship between the foremenand the rank and file employees over whom they exercise supervisionhas been describedat an earlierpoint in this decision.On the basis of these facts, we believe that collectivebargaining canbest be conducted on thebasis of asingle unit.All fourclasses ofemployees are supervisors who performno manualwork, and whilethey usually function on different levels, their duties and responsibili-ties are substantially alike.Moreover, it is common for a foreman-like most generalforemen-to be in chargeof anentire department,and in caseswhere there are no foremen in a department,an assistantforeman willoften serve in a position which correspondsto a fore- PACKARD MOTOR CAR COMPANY25man's job in another department. In many respects, the Companyitself treats these employees as a single group.Thus, substantiallyall are paid a salary upon the basis of a 40-hour week, with time andone-half for overtime; all four classes attend the Company's Fore-man's School, with no distinction whatever between them; all fourclasses enjoy certain common privileges and advantages such as justifi-able absences with pay, vacation with pay, separation pay, the privi-lege of reporting one half hour late for work without being docked inpay, and all four wear ordinary street clothes at the plant. It is sig-nificant that, in their organizational efforts at the Company's plantsand at plants of other employers, these classes of supervisors haveacted as a unit.They consider themselves a middle group between therank and file on the one hand and management on the other, and thefacts of modern mass production industry which we have discussedearlier support this view.Their problems are fundamentally thesame and it is therefore no accident that they have banded together inthe same organization.The Company believes, however, that notwithstanding this strongcommunity of economic interest, it would be improper to group thefour classes of foremen together in one-unit since they exercise a degreeof supervision over one another.We do not believe that this factalone is of sufficient importance to outweigh the factors which favorthe establishment of a single unit.Moreover, with respect to suchimportant matters as selection, transfer, promotion, demotion, reclas-sification, discipline, and discharge, the facts show that the authorityof the supervising foreman over the subordinate foreman is limited tothe making of recommendations to higher management; he has nopower to make decisions or take action on these matters without theprior approval of a higher authority. In addition, there are compel-ling practical reasons militating against the creation of four separateunits.Itwould necessitate the negotiation of four separate con-tracts, probably with four separate negotiating committees; it mightrequire the establishment of four separately chartered locals, eachholding independent meetings and functioning through four separatesets of committees with great duplication of effort both by the unionand the Company.Problems involving the allocation of supervisorsto their proper unit and other related questions would be likely to arise.Moreover, although such units would be theoretically discrete, all fourclasses of foremen would be members of the same union. Such anunwieldy arrangement, we believe, would create more problems thanitwould solve.It is noteworthy that the Association's contract withthe Ford Motor Company embraces in a single unit six classes of super-visory employees covering an apparently broader portion of the super-visory hierarchy than the proposed unit in the present case, and this 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrangement does not appear to have created insoluble problems. Iffor certain purposes, such as the handling 'of grievances, it becomesnecessary to establish different procedures for the different levels ofsupervision, this can be handled in the collective bargaining agreement.We believe that, upon the basis of the facts in the present case, a singleunit is the most appropriate for the purposes of collective bargaining.This finding does not preclude a future reconsideration of the unitquestion, if the single unit arrangement does not prove feasible inpractice."Accordingly, we find that all general foremen, foremen, assistantforemen, and special assignment men employed by the Company atits plants in Detroit, Michigan, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Packard MotorCar Company, Detroit, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding theat In several previous decisions,the Board has found that it would be inappropriate togroupseveial levels of supervisors in a single bargaining unitSee, for example,Matterof Mioray Corporation of America, 47 NL R B 1003, andMatter of Boeing Aircraft Com-pany, 45 NL R B 630 Upon reconsideration and for the reasons stated above, we nowbelieve that a single bargaining unit is more feasible,and therefore appropriate,for the -puiposes of collective bargaining,in a case like the present one « here there is such anobvious community of interest, and no marked disparity in rank, among several levels offoremen PACKARD MOTOR CAR COMPANY27date of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby Foreman's Association of America, for the purposes of collectivebargaining.MR. GERARD D. REILLY, dissenting:In my opinion, the decision we are making today does irreparabledamage to the delicate balance between the conflicting interests ofmanagement and worker which the National Labor Relations Actsought to bring about in American industry. From the very begin-ning of the administration of this Act, the Board has recognized thatin the mass production industries the interests of foremen lay pre-dominantly with management groups. Consequently, in its decisionsdealing with unfair labor practices, the Board deemed the actions ofa foreman the actions of his employer.'Less than 2 years ago, a majority of the Board, recognizing thatthis historic principle was rapidly being fatally compromised by theeffects of its then recentUnion Collieriesdecision,2 decided in theMaryland Drydockcase I that employers were not required to bargaincollectively with labor organizations composed in whole or in part ofsupervisors.The doctrine of this case has become one of the guidingprinciples in industrial relations policy in our national wartime econ-i In the interest of protecting freedom of choice among the workers it has been the almostinvariable practice of the Board not only to exclude foremen from collective bargainingunits in those industries,but also to disestablish labor unions which were formed by super-visory and subordinate emplo'ees on the ground that such organizations were,ipso facto,company dominatedN. L. R B. v. The Niles Fire Brick Company,124 F(2d) 366 (C CA 6) , 11J Heinz Company v N L R B ,311 U S 514, 518 , NL R B v EngineeringResearchCorporation,145 F. (2d) 271 (C C A 4), cert denied 323 U S 801'Matter of Union Collieries Coal Company,Oakmont,PennsylvaniaandMine Officials'Union of America (Ind.),41 N L R B 961, 44 N L R B 165 The reasoning of themajority and its conclusion in the instant case,in the light of this Board's experience, dur-ing a period of less than 8 months in which the Board's policy as stated in theUnion Col-lieriescase was applied,invite for its appraisal a variety of incongruous situationsIndeed,since the decision does not limit the application of the policy announced therein to caseswhere the union involved is unaffiliated and independent of other organizations whichrepresent rank and file employees,these situations comprise a veritable Pandora's boxof incongruitiesSeeMatter of Godchaux Sugars, Inc.44 N L R B 874;Matter ofStanley Company of America,45 N. L It.B 625,where the Board was presented withthe problem of a unit of supervisory employees at a time when the ordinary eia,,Ao)eesnod not yet organized for collective bargainingAs I noted in my dissent in that case,there can be little doubt in such a situation as to the formthatorganization of oidinaryemployees will take if the Board permits their supervisors to choose bargaining agentsunder the ActMatter ofBoeingAircraft Company,45 N L R B 630 .Matter of South-western Bell Telephone Company,45 N L R B 10783Matter of The Maryland Drydock Company and Local No. 31 of the Industrial UnionofMarine and Shipbuilding Workers of America,19 N. L.R B. 733. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly.Althoughchallenged on the date of its issuance in a dissentingopinionby ChairmanMillis as "administrative legislation,"therehas been no effort made by any member in Congress to overrule it bylegislative amendment4It has been widely accepted as a rule ofdecision by State courts,State boards and federal arbitrators dealingwith cognate problems.5Yet, for all practical purposes,and at a timewhen any fundamental change in well established rules cannot buthave an unsettling effect upon essential war production,this decisionis now being overruled.WhileI'would be the first to agree with my colleagues that we shouldnot shut our eyes to recent developments and believe emphatically that,to the extent that we have discretion under the statute, any decisionof this Board should be overruled if its impact has a disastrous effectupon sound industrial relations,I find whollyunconvincingthe argu-ments now advanced for the view thattheMaryland Drjdockrule hasproved unworkable in practice.In fact, it seems to me that any com-plete appraisal of the industrial history of the last 2 years demonstratesits essential correctness.As the text of the majority opinion in thatcase clearly shows, the Board at that time was fully aware that theeconomic position of the foremen would be improved if theAct wereextended to facilitate collective bargainingby them.It was concluded,however,that the benefitswhichmight thus accrue to supervisory em-ployees were outweighed by the dangers inherent in the commingling ofmanagement and employee functions,and in the possible restrictiveeffect upon the freedom of rank and file employees.The dissenting opinion in that case,however, contending that thesedangers were not supported by evidence(although,of course the ma-jority observations were based upon the same premise implicit in thetreatment by the entire Board of foremen in unfair labor practicecases) and, relying uponex partetestimony given by a spokesman forthe foremen's organizations in hearings before this Board and Con-*There is some attempt in the majority opinion to claim that the result reached con-forms to the intent of Congress. In view of the fact that supervisors were never men-tioned either in committee or on the floor at the time of the passage of the Wagner Act,I have never regarded such arguments as particularly fruitful, especially as the definitionof "employee," unlike that contained in the Railway Labor Act, does not specificallyinclude "subordinate officials "The real truth of the matter seems to be thatCongressscarcely adverted to the question until the repercussions of theUnionCollieriesdecisioninvited the attention of the House.Then a bill to amend the Act so as to exclude super-visors from its provisions, gathered considerable legislative momentum in theHouse Mili-tary Affairs Committee.Before the bill was reported out, however, theMaryland Drydockdecision was issued."Hathaway Bakeries, Inc. v. Massachusetts Labor RelationsComm.,Mass.Sup. Jud.Ct. ; 55 N. E. (2d) 254;Division 1327 of the AmalgamatedAssociationof Street,ElectricRailway andMotor Coach Employees of America v. Pennsylvania Labor Relations Board(Pittsburgh Railways Company Employees' case), Pa. Ct. of Common Pleas, AlleghenyCounty, No. 2053, July 27, 1944. See Opinion of the General Counsel, National WarLabor Board, relative to the status of foremen before the War Labor Board, 14 L. R. R.415 (May 1944). New York is an exception. SeeAlleghenyLudlum SteelCorporationv.Kelly,N. Y. Sup. Ct , Chautauqua County No. 185, July 27, 1944. PACKARD MOTOR CAR COMPANY29gressionalcommittees, argues that the grievancesof foremen were sorealand numerous that their right to bargain collectively under theprotection of the Act should not be denied if there was "proper provi-sion for organizationalautonomy."In controversies of this sort, it has been aptly said that "a page ofhistory is wortha volumeof logic."'8Fortunately, on both points theinexorable facts now leave no room for speculation.The experienceof the last 2 years has made it clear (1) that the standardforemangrievances, so repeatedly cited in argument before this Board, have byreason of an exhaustiveinvestigation 7of a panelof the War LaborBoard turned out to be largely fanciful; (2) but to the extent to whichthe organization of foremen has expanded, the danger of collaborationwith rank and file unions to the detriment of individual freedom ofchoice and established management techniques has proved all too real.In enacting the National Labor Relations Act, Congress in the pre-amble of the statute stated as one of itsreasons an"inequalityof bargaining power between employees and . . . employers .. .[which] tends to aggravate recurrent business depressions by depress-ing wage rates and the purchasing power of wage earners in industry."Since one of the crucial questions in this controversy is the intent ofCongress, it would seem extremely far-fetched to believe that the Con-gress had in mind the kind of employees involved in the casebefore us.While there are undoubtedly some industries in which foremen areunderpaid and neglected, the financial plight of the foremen in thePackard Motor Company can hardly be advanced as thereason forgiving such supervisors legal encouragement -to organize.As the ma-jority opinion reveals, the employees in the bargaining unit which thisdecision finds appropriate receive salaries ranging from $5,000 to$6,000, including overtime compensation.The findings of the WarLabor Board Panel, to which reference has already been made, fill outthis picture.The foremen in the industries in whichthe Foreman'sAssociation of America is active do not fall into the category of that"one-third of the Nation-ill-fed, ill-housed and ill-clothed," 8 forwhose relief the social legislation of the New Deal was enacted. In-stead, these men, according to the Panel, fall into the upper third of theNation's income bracket.The Panel also found that in the very com-pany in the instant case, as well as in the other companies where strikeshave been conducted by the Foreman's Association of America, the rec-ord did not support the conclusion that these corporations allowed thePer Holmes,J ; inNew York Trust Company v. Eisner,256 U.S. 329.°Report and Findings of a Panel of the National War Labor Board in Certain DisputesInvolving Supervisors, W. L. B. A-3397.This phrase was originally used by the President in a message to Congress advocatingpassage of the Fair Labor Standards Act. In subsequent speeches, however, he describedall the social legislation sponsored by the Administration as having this general objective,639678-45-vol. 61-4 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen to be by-passed in handling grievances, or failed to back themup wherr they attempted to impose discipline.Moreover, with respectto promotions, demotions and discharges, it was found that there wereno serious grievances at Packard.'Recent developments have made it equally clear that in the stronglyorganized industries, foremen's associations possess no real autonomyso far as effectuating their bargaining objectives unless they ally them-selves in their policies and tactics with representatives of the employ-ees whom they are hired to supervise.When this happens, of course,the proper line of demarcation between supervisor and supervisedbecomes hopelessly confused.It will be recalled that when theUnionCollieriescase was heard, the organization of mine officials whose pe-tition for an election was entertained was an independent union.Shortly thereafter, it was given a charter by the United Mine Workers.Failing to achieve recognition by the operators, this new affiliatecalled a number of strikes last fall in various coal mines.Pursuantto Section 8 of the Smith-Connally Act, this Board conducted strikereferenda in these mines.Although in several instances a majorityof the foremen voted against striking, in every case reported to usthe strike call brought about a complete stoppage as the miners re-fused to cross the picket lines of this supposedly autonomous union.In other words, in order to'make these strikes effective, the foremen'sgroup found it necessary to achieve the same degree of collaborationwith the production workers that exists among constituent unions ofthe Building Trades Department of the A. F. L. on a constructionproject.It is common knowledge that under normal industrial conditions,strikes of factory foremen have little chance of succeeding, for theplaces of the strikers can readily be filled by promotion from theTypical of the findings of the Panel are the following"The supervisors in the cases before it are in general well paid.are . . in theupper third of income receivers in the nation as a whole . . are among the highly paidemployees of American industry." (p 142),The general level of compensation does not appear to be a serious complaint" (p. 142)"Except in the Baldwin case, the Panel does not find that failure to pay for overtimework is an unresolved grievance."(p 150)"The record does not support the conclusion that companies involved intend to allow theforemen to be by-passed in handling grievancesNor does it support the contention thatthese companies fail to back up their foremen when the foremen attempt to impose dis-cipline"(p. 153)"The greatest fear of foremen today is that they will be laid off or demoted when cut-backs and cancellations of war orders occurThis fear seems to be a principal reason whythe interest of foremen in organizing is out of proportion to the nature and gravity oftheir grievancesIn all of the companies before the Panel except one the war has causedenormous expansion of the rank and file workers and a corresponding increase in the numberof supervisors."(p. 155)"The Panel does not believe that it would be in the public interest for the National WarLabor Board or any other government agency to prescribe a rule to govern managementsin deciding which foremen they shall lay off,demote,or transfer"(p 158)"The panel does not recommend that the Board approve the foremen's request thatgrievance procedure terminate in an appeal to a referee or arbitrator." (p. 165) PACKARD MOTOR CAR COMPANY31ranks from which the foremen themselves were originally selected.The record of this case reveals that in order to prevent its strikes frombeing broken, the Foreman's Association of America, the petitionerin the instant case, though nominally independent, has also beendriven to resort to treaties of mutual aid and assistance with rankand file unions. In response to a question from the bench, counselfor the petitioner admitted in oral argument that "when the foremenstruck there was a direct and express agreement between us ,and theresponsible C. I. O. leaders that members of the C. I. O. Maintenanceand Production Workers Union would not be permitted to take theplace of foremen." 10And in answering a question as to whether therewas any agreement with the C. I. O. against crossing picket lines ofthe foremen, he stated that there had been in Republic Steel and thatthismatter was "adjusted in each plant in each instance.", - Cananyone doubt that if such an "agreement" or "adjustment" was beingnegotiated on the eve of a foremen's strike, that supervisors would beinclined to think twice before overruling any union steward on griev-ances, no matter how unfounded, or disciplining, for infractions of theplant rules, employees influential in the rank, and file union whoseconsent was necessary to the strike agreement? Is it theoretical toassume that the average worker, whose susceptibility to his foreman'sinfluence we have so often noted in unfair labor practice cases, wouldhesitate to advocate adoption by his union of policies evincing lack ofsympathy with the objectives of the organization to which his fore-man belongs?Under these circumstances, "proper provision for or-ganizational autonomy" is as unrealistic as the former notion-nowdiscredited by the majority opinion-that the mere placing of differ-ent levels of supervisors in separate bargaining units somehowachieved the effect of segregating conflicting interests into watertightcompartments.It is difficult'to find any logical distinction betweensupervisors' unions which have such alliances with the rank and filegroups, and the labor organizations which we have hitherto proscribedbecause of the presence of supervisors in their councils.I turn now to the arguments advanced by the majority for. thetheory that theMaryland Drydockrule has been found wanting in thelight of recent developments.Briefly summarized these argumentsseem to boil down to this :(1)Foremen in mass production industries have lost much of theauthority and policy making functions they possessed in the 1900's,10Transcript of Oral Argument,PackardMotor CarCompany, at p. 71.u Id,pI am bound to say I hope l will never hear of a foreman crossing a picket line byanything but agreement..and I hope that we won't be faithless to our obligationto our fellow worker, and we hope he won't be to us, but as an equal give andtake. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDand have viewed with some envy and resentment the superior collec-tive bargaining strength of the organized workers they supervise.(2)Consequently, the membership of the Foreman's Association hasgreatly increased'12 and, being denied access to the certification pro-cedures of the Wagner Act, it has conducted strikes for recognitionwhich have interrupted war production in several key plants.There-fore, it is urged that, since one of the purposes of the Wagner Act isto promote industrial peace, our rules of decision should be changedso as to compel employers to recognize the Foreman's Association ascollective bargaining agent whenever it represents the majority ofany supervisory group.Other than the fact that there have been strikes, I do not find any"recent developments" to justify this conclusion.There is nothing.startling in the finding that foremen in the mass production industriesdiffer from foremen in the small shops of the 1900's. This was a de-velopment which occurred long before the passage of the NationalLabor Relations Act, and the expansion of heavy industry in recentyears has simply accentuated the trend.We have adverted to it inprior cases.Moreover, it must be remembered that it is in these verymassproduction industries that company unionism developed in the1920's and 1930's, and it is this very class of foremen, whom the -Boardnow depicts as shorn of their management prerogatives, that, we havealways regarded as employer representatives when we find them en-gaged in any union activity which runs counter to the organizationalefforts of a competing union 13As for the strikes,-hardly an unforeseen phenomenon in the light ofthe prediction contained in the dissenting opinion in theMarylandDrydockcase 14-I readily concede the importance of uninterruptedwar production and concede that the particular strikes which occurredin the Detroit plants last spring would probably not have occurred ifemployers had been compelled to recognize the Foreman's Associa-32while the majority opinion notes that the Foreman's Association grew from approxi-mately 10,392 in 1942 to 32,142 in 1944, it does not make clear whether most of thisgrowth occurred before or after theMaryland Drydockdecision.It appears, from aradio address of Robert Keys,the President of the Association,that the total membershipstood at 15,000 in May 1943 so that it approximately doubled between the date of theMaryland Drydockdecision and the date the hearing in the case was closed In view ofthe fact, however,that the organization has a potential membership of more than a millionin the industries which it is seeking to organize,it is difficult to agree with the conclusionthat its expansion was not retarded by this Board's policy of dismissing petitions filedby it.12 In the printing industry where we have permitted foremen to,be included in thebargaining unit, we have not imputed the actions and utterances of foremen to theiremployer,except where they are specifically authorized to act as management's spokes-men.SeeMatter of it. it. Donnelley&SonsCo , 60 N. L. R. B 635.14Maryland Drydock, supra,p.749..Of course,foremen, as employees,have the right to organize and to seek recog-nition.Perhaps many employers will regard it as wise to grant this recognition.Insofaras such voluntary recognition is withheld,foremen must`grin and bear it' or resort to theuse of their economic power,an alternative which the Act was meant to discourage." PACKARD MOTOR CAR COMPANY33tion.Unfortunately, however, while a certification may take oneissue out of the arena, it may merely be substituting the possibilityof others.Our own files show that in most of the strikes which haveoccurred in wartime, the organizations involved were unions to whichthe orderly procedures of this Act were available.As we recentlynoted in our Annual Report,'-' the bulk of the strike notices seem toarise from dissatisfaction with the decisions of some governmentagencies.It is.unfortunately no novelty to have disgruntled unionsstrike and interfere with production because this Board had refusedto recognize units which they proposed as appropriate.Such de-fiance, however, can scarcely be deemed a justification for retreatingfrom well-established legal principles. If strikes of this sort are suf-ficiently numerous to bring about substantial impairment of the flowof materials to the theatres of war, a wiser remedy would be legisla-tion conferring upon this Board the same power to invoke judicialprocess against recalcitrant labor organizations which it nowpossesseswith regard to disobedient employers.And since the foremen's strikesdescribed by the majority were already known to the Board last fall,such recommendation might properly have been included in our lastAnnual Report to Congress.The adoption of the alternative courseproposed by the majority smacks of a "peace-at-any-price" policy.In any event, it wouldseemthat any possible immediate gain inthe way of eliminating some of the causes of strife is more than out-weighed by the general long range impact of this decision upon in-dustrial relations.A most disturbing feature of the majority opinionis the plain implication that all the bars are down which have hithertobeen invoked to confine management and labor within their proper,spheres of influence. It is true that the text does give some recogni-tion to the dangers of divided allegiance if the foreman's organizationis affiliated with the same union which represents the rank and file,since stress is laid upon the fact that the petitioning labor organiza-tion admits only supervisors to membership and is not affiliated withany other group. It also goes on to suggest that the certificationcould be revoked if any material change in the petitioner's presentstatus should develop.This is rather a curious doctrine coming fromthis quarter.The authors of the present opinion also comprise theBoard majority which has consistently adhered to the propositionenunciated in the plant-protection cases 16 that once the Board had15Ninth Annual Report, p. 73, 74.'°This issue first arose inMatter of Packard Motor Company,47 NL R B.932, wherea labor organization, already representing the production and maintenance workers, peti-tioned for a unit of plant-protection employees.The petition was opposed by the Companyon the ground that in the collective agreement for the production workers the union hadagreed not to accept or admit to membership plant guards.A majority of the Boardconsisting of Messrs.Millis and Leiserson rejected the Company's contention holding :"No provision in the ActpermitstheBoard, the employer,or a labor organization notacting as the statutory representative of the employees whose rights are in issue, to prevent 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDfixed the boundaries of an appropriate bargaining unit, it was power-lessunder the statute to reject as unqualified any representativeselected by the majority. It therefore appears that the Board is nowclaiming a power over foremen's units which it disclaimed in the plantguard situation. If it lies within our discretion to overcome the un-desirable aspects of divided allegiance in the foremen's cases byinsisting that supervisors must have a different bargaining agent fromthe workers they supervise, it would seem incumbent upon us to exer-cise the same discretion with respect to monitorial employees,17 wherethe factor of divided allegiance is present, although in a lesser degree.It should be noted, however, that the bargaining unit which thisdecision defines includes persons in different levels of supervision, viz.,general foremen, foremen, assistant foremen and special assignmentmen, although the higher officials have the power to make recommen-dations concerning rates of pay, transfer; rehire, lay-off, dischargeand discipline of the supervisors in the next lower bracket, a factor'which certainly infringes upon freedom of choice under all the ac-cepted criteria in the company domination cases.A large portion ofthe opinion is devoted to minimizing the resultant danger of dig-loyaltyby pointing out that the company may always resort to itsnormal disciplinary powers against disloyal or inefficient supervisors.Such an argument, of course, ignores the administrative difficulties ofsupervising the supervisor. It is particularly strange to find such atheory advanced in a tribunal created within the framework of Anglo-American jurisprudence which from earliest times had laid down theprinciple 18 that a fiduciary may not serve conflicting interests, andthat the mere possibility of temptation renders voidable any transac-tions made in a dual capacity, irrespective of their honesty.Even more significant is the apparent indifference of the Board tothe close relationship of the petitioner with unions of productionworkers affiliated with the C. I. 0. which the record revealed.Al-though the alleged independence of the Foreman's Association, insuch employees from exercising their right to bargain collectively in an appropriate unitthrough any bargaining agentwhom they may desire to act as their exclusive representa-tive"[Emphasis suppliedI dissented on the ground that the provision of the contract acted as an estoppel. Insubsequent cases where this same precise issue was present Mr Houston concurred withthe original majority viewSeeMatter of Ford Motor Company,47 NL.R. B 946 ;Matter of Ford Motor Company,47N. L R B 939;Matter of Federal Motor Truck Com-pany,54 N L.R B. 984;Matter of Packard Motor Car Company,60 N L R B 32417N L R B v Jones&Laughlin Steel Corp,146 F (2d) 718(C. C A. 6),setting aside53 N. L R B 1046N. L. R B v Federal Motor Truck Company,146 F(2d) 718(C. C A 6),setting aside 54 N. L. R B. 98418Michaud,et at v. Girod, et al,45 U.S 503, 555where an agent owes fidelity to hisprincipal,the law does not make the principal wait until the agent has been unfaithful andthen punish him. "itprovides against the probability in many cases, and the dan-ger in all cases,that the dictates of self interest will exercise a predominant influence, andsupersede that of duty"Pepper v. Litton,308 U. S 295;Meinhard v. Salmon,249 N. Y.458. 164 N. E.545 (1929). PACKARD MOTOR CAR COMPANY35view of the holding in theSosscase,19 was one of the pertinent issuesin this proceeding, the majority of the Board in advance of the hearingrefused to instruct its trial examiner to obtain evidence on this point 20Such facts as do bear on the question therefore were either introducedby the Company or elicited from petitioner's counsel at the argumentbefore the full Board. Included in this former category were theresolutions of support on the part of the Michigan C. I. 0. Council,the refusal of the organized steel workers at Republic to cross theforemen's picket line, and the interference of production workers atBriggs with the plant officials who tried to maintain continuous op-eration during the strike.A tendency to view these factsas imma-terial is also illustrated by the majority's holding certain related evi-dence to be inc6mpetent,21 although in other respects the majorityopinion makes the widest use of secondary material and even personalexperience.Itwould therefore seem that despite the footnote ex-pressing the view of one member that the applicability of the presentdecision to affiliated organizations is still an open one, there is littledoubt as to the form such a decision will take when a case presentingthisissue arises.In making these observations, I am fully aware that there is aschool of thought which will regard them as unduly pessimistic, inview of the fact that foremen for many years have been organizedin the printing, maritime, railroad and building construction indus-tries.This state of affairs has frequently been cited as disproving thetheory that industrial efficiency is impaired or union democracy frus-trated by the presence of foremen and workers in the same bargainingorganization.These examples have little relevance to the controversy.For one thing, only two of these industries-the printing and maritimetrades-even fall within the scope of the National Labor RelationsAct, and the pattern of collective bargaining established in them grewup quite independently of this statute and in some respects is quite19Matter of Soss Manufacturing Company,56 N. L R B348.In this case,protectionunder the Act for supervisorswith respect to holdingunion membership was limited tomere passive membership in a craftorganizationor membership and activity in organiza-tions composed entirely of foremen and completely unaffiliated with groups representingproduction workers.20Minute of Executive Meetingof the Board,December 16, 1944 :"Packard Motor CarCompany,7-,with Board Member Reilly 'dis-senting, rejected Board Member Reilly's recommendation that the Trial Examiner in thiscase be instructed to elicit evidence concerning the source of the petitioner's funds andthe nature of its expenditures,its connection,if any, with the UAW-CIOor other unionswhich admit production workers to membership,and the extent,ifany, to which it hassought or received support fromthe UAW-CIO or other affiliated unions in organizing orin making its strikes effective21The evidence found to be incompetent consisted of a pamphlet distributed at theMurray Corporation,asking for the support of the rank and file, and a report of a hear-ings officerof the Michigan UnemploymentCompensation Commission, rejecting certainproduction workers' applications for unemployment insurance on the ground that theclaimants had participated as sympathetic strikers in a stoppage called by the Foreman'sAssociation of America 36DECISIONS OF (NATIONAL LABOR RELATIONS BOARDcontrary to its basic concepts.Because of the traditions of the sea,implemented by the admiralty laws, there is little danger of the officersand crew merging their respective labor organizations. , In the news-paper field, where the foreman is traditionally a member of the Print-ers'Union, the composing room staff operates almost as independ-ently of the publisher as would be the case if the work was done by ajob printing establishment.22, Thenagain, in none of the enumeratedindustries is this country particularly unique, and the technologicaldevelopments in these fields in recent years have been relatively minor.An entirely different spectacle is presented by themassproductionindustries, where the constant development of technological science,with the resultant subdivision of labor operations, requires constantattention in the coordination of production with 'supervisory andengineering techniques. It is these industries which have made thiscountry the foremost industrial nation of the world and contributedso heavily to war production, and it is in these industries that the basicprinciples of the National Labor Relations Act have been most fre-quently applied. It therefore seems to me that we may well be forcingthese industries and their employees into a Procrustean bed when weproject upon them practices which have grown up in entirely unrelated,fields.22 In many newspapers there is a rule that the only "representative of management"who is permitted to go into the composing room and give any directions is the make-up manfrom the news room, and his duties are confined to see that the make-up conforms withthe "dummy"prepared at the copy desk.